Case 8:20-cv-03290-PJM Document 27-20 Filed 11/17/20 Page1of3

EXHIBIT 18
COMPIDENTIAL

Case 8:20-cv-03290-PJM Document 27-20 Filed 11/17/20 Page 2 of 3

To: Jenny Roberts: i | Frederick W Smit

Ce: Rajesh Subuminian Brie Care > Mark Alle

From: Captato Simth OrF EDEN EXCHANGE OUsFIRS PF ADMENISTRA TIVE GROUPCN® RECIPIENTS’ CN CPTSMITE |
Sent: Fro 7/10/2020 8:22.30 AM Central Daylight Time

Subject: Reo [EXTERNAL | Re: FW) PWS Enterview request from NY Times

 

 

We should make no comment on this. The only thing that is important is FedEx reached a “tipping point” in the terns of our stadium sponsorship contract ne: damage

to our brand and we formally put WEI on notice we were terminating it afler 2020 season if name was not changed.

Sent with BlackBerry Work
(www. blackberry.com)

 

From: Jenny ili hae
Date: Friday, dal 10, 2020, 08 12
Yo: Frederick W. Smith!
», Brie cee TRE Mark At i ii
‘S Interview request from Imes

Ce: Rajesh Subramaniam
Subject: FW: [EXTERNA

See below follow up from Ken Belson at NYT. He wants to know 'f we had shared our opinion on the name before the letter. | know otmer sources Nave said
that occurred, so we can just eave it and net say more, bul wanted to confiem.

 
  
 

 

Jenny
From: Ken Belson
Sent: Friday, July 10, 2020 7:36 AM
To: Jenny Robertson
Subject: Re: [EXTERNAL] Re: FW: Interview request
HiJenny,
Thanks so much for your help.
One follow up question:
The letter was sent on July 2. Is it accurate to say that FedEx (Mr. Smith or other officials) were in discussions with the team in the days
or weeks before July 2 regarding the name of the team? Mr. Smith is a shareholder in the team, after all. Perhaps he and Mr. Snyder
spoke informally and relayed that that the name had to be changed.
Let me know if that's aecurate to report.
Many thanks again, Ken
From: Ken Belson
Sent: Wednesday, July 08, 2020 10:58 AM
To: Jennifer Caccavo Cordeau
Subject: [EXTERNAL] interview request
Hi Jen,
Thanks for fielding my call.
As I mentioned, I'm writing a feature story on the decision by Dan Snyder to review the name of his team.
FedEx, as the stadium naming rights partner, has played a role in this, it appears, by asking that the name be changed.

And of course, Mr. Smith has a role as a part owner of the team.

T was hoping that Mr. Smith, as chairman and CEO of FedEx, would be willing to speak about this decision to ask the team to
change its name. I have not seen any stories quoting him specifically.

While I recognize the sensitivity of the topic, I know the many N.F.L. owners (and corporate executives) read our
newspaper, so his thoughts on the issue would be well broadcast.

Many thanks for considering the request.
All the best,

Ken Belson
New York Times

CH ARMA NT See

 
Case 8:20-cv-03290-PJM Document 27-20 Filed 11/17/20 Page 3 of 3

917-837-8246
P.S. As a point of reference, I spoke with Mr. Smith several years ago for a story on FedEx and philanthropy.
https:/Awww.nytimes.conv/2010/11/1 1/giving/1 lwebsmith.html

hitps://www.nytimes.conv20 10/11/1 1/giving/1 IFEDEX. htm!

CONFIDENTIAL CLAIMANTS00098977
